DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  line 1 states “one or more locking arms” and line 3 states “the locking arms”. For clarity purposes, the terminology should be consistent to avoid any antecedent issues. Therefore for examination purposes, “the locking arms” of line 3 will be examined as “the one or more locking arms” referring to the structure of line 1. 
Claim 7 is objected to because of the following informalities:  line 1 states “one or more locking pins” and line 3 states “the locking pins”. For clarity purposes, the terminology should be consistent to avoid any antecedent issues. Therefore for examination purposes, “the locking pins” of line 3 will be examined as “the one or more locking pins” referring to the structure of line 1. 
Claim 9 is objected to because of the following informalities:  line 1 states “the proximal and distal ends of the reinforcing…”. For clarity purposes, the phrase should state “a proximal end and a distal end…” to avoid any antecedent issues. 
Claim 13 is objected to because of the following informalities:  line 1 states “one or more locking arms” and line 2 states “the locking arms”. For clarity purposes, the terminology should be consistent to avoid any antecedent issues. Therefore for examination purposes, “the locking arms” of line 2 will be examined as “the one or more locking arms” referring to the structure of line 1. 
Claim 15 is objected to because of the following informalities: There seems to be two claim 15s and no claim 16. The second claim 15 (directed to the low-friction coating) will be examined as claim 15’. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "with the surfaces of the proximal strut and catheter guidewire" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitations will be examined as “with 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication to 2005/0055047 to Greenhalgh.
As to claim 1, Greenhalgh discloses a proximal joint for linking a catheter body (54) and a catheter guidewire (64), the proximal joint comprising a distal tubular section comprising one or more spines (40), a tapered opening (tapered opening as seen in figure 1, 18), a longitudinal axis, a plurality of ribs (44) defining an internal lumen shared with the catheter body, and a proximal strut (21) extending proximal to the distal tubular section from the one or more spines, wherein at least a portion of the proximal strut and a portion of the catheter guidewire are configured to overlap to form a locking zone (paragraph 44, figure 16, 17, the eyelets 68, 70, extending from strut/tongue 21 overlap the tether 64 which can be the guidewire usable as the locking members as disclosed in paragraph 110), and wherein at least a portion of the distal tubular section is coated with a polymer cover (46, paragraph 38, the sack can coat a portion of the distal tubular section). 
As to claim 2, Greenhalgh discloses at least a portion of the distal tubular section has a diameter larger than a diameter of the catheter body (figure 6). 
As to claim 4, Greenhalgh discloses the distal tubular section is cut from a hypotube (paragraph 36).
As to claim 5, Greenhalgh discloses a perimeter of the tapered opening comprises one or more circumferential notches (figure 3, 4, the skeletal regions 44 can from the notches). 
Claims 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication to 2019/0021755 to Johnson.
As to claim 17, Johnson discloses a proximal joint for a clot retrieval catheter comprising a distal tubular section (102) and a guidewire (118), the proximal joint comprising a distal tubular structure comprising a tapered opening (tapered opening as seen in figure 1), one or more spines (spines as seen as 102, figure 2), a plurality of ribs (ribs of stent as seen in figure 1) defining a hollow inner lumen, the distal tubular structure extending from the tubular section of the clot retrieval catheter (figure 1), and a proximal strut (140) extending proximal to one of the one or more spines and configured to form a mechanism lock (106, paragraph 119) with a distal portion of the catheter guidewire (paragraph 119) , wherein a polymer jacket (114,116, paragraph 142, the bonding agent can a polymer), bonds a length of the proximal strut and a length of the catheter guidewire (paragraph 119,142).
As to claim 19, Johnson discloses the tapered opening of the distal tubular structure contains one or more longitudinal slots (figure 3a, the tapered openings can be defined by the one or more slots between the struts). 
As to claim 20, Johnson discloses at least the distal tubular section has a maximum radial size larger than a maximum radial size of the catheter body (figure 26c, the distal tubular section can be larger than the catheter). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication to 2019/0021755 to Johnson in view of U.S. Patent Publication 2017/0105743 to Vale.
As to claim 1, Johnson discloses a proximal joint for linking a catheter body (108) and a catheter guidewire (118), the proximal joint comprising a distal tubular section comprising one or more spines (102), a tapered opening (tapered opening as seen in figure 1), a longitudinal axis, a plurality of ribs (ribs as seen of stent like devices, paragraph 117, figure 1) defining an internal lumen shared with the catheter body, and a proximal strut (112) extending proximal to the distal tubular section from the one or more spines, wherein at least a portion of the proximal strut and a portion of the catheter guidewire are configured to overlap to form a locking zone (106, paragraph 119, figure 3-5,) but is silent about the at least a portion of the distal tubular section is coated with a polymer cover. 
Vale teaches a similar device (removal of clots, abstract), having a portion of a distal tubular section (130, figure 1a-d coated with a polymeric cover (paragraph 307) for the purpose of improving durability and ease of insertion. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the cover of Vale with the device of Johnson in order for improving durability and ease of insertion.
As to claim 2, with the device of Johnson and Vale above, Johnson discloses at least a portion of the distal tubular section has a diameter larger than a diameter of the catheter body (figure 1). 
As to claim 4, with the device of Johnson and Vale above, Johnson discloses the distal tubular section is cut from a hypotube (paragraph 136).
As to claim 5, with the device of Johnson and Vale above, Johnson discloses a perimeter of the tapered opening comprises one or more circumferential notches (figure 1, 6 the stent as seen in figure 1, 6, can form the notches). 
As to claim 8, with the device of Johnson and Vale above, Johnson discloses at least a portion of the locking zone is covered by a reinforcing polymer jacket (116).
As to claim 9, with the device of Johnson and Vale above, Johnson discloses the proximal and distal ends of the reinforcing polymer jacket are tapered to be flush with the surface of the proximal strut and the guide wire (figure 4, 5).
As to claim 18, Johnson discloses the device above with respect to claim 17, but is silent about the hydrogel coating. 
Vale teaches a similar device (removal of clots, abstract), having an hydrogel coating (paragraph 307) for the purpose of improving durability and ease of insertion. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the hydrogel coating of Vale with the device of Johnson in order for improving durability and ease of insertion.
Claims 1, 2, 4-8, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2003/0187495 to Cully.
As to claim 1, Cully discloses a proximal joint for linking a catheter body and a catheter guidewire, the proximal joint comprising a distal tubular section comprising one or more spines (455), a tapered opening (tapered opening as seen in figure 4a-c), a longitudinal axis, a plurality of ribs (456,485) defining an internal lumen shared with the catheter body, and a proximal strut (470) extending proximal to the distal tubular section from the one or more spines, wherein at least a portion of the proximal strut and a portion of the catheter guidewire (480) are configured to overlap to form a locking zone (paragraph 87, usable as the locking members as disclosed in paragraph 110), and wherein at least a portion of the distal tubular section is coated with a polymer cover (460). Pararagh 110 does disclose the frame can be implanted or removed, as well as paragraph 135 disclose modifications and changes of the examples can be made. The locking mechanism of paragraph 110 can be used to help securely position or remove the frame of figure 4a-c. If it is not inherent that the locking mechanism of figure 21a,b, paragraph 110 can be used with the frame of figure 4a-c, if would have been obvious to one of ordinary skill in the art before the effective filing date to combine the locking mechanism of figure 21a,b, with the frame of figure 4a-c in order to help position or remove the device of figure 4a-c. Further it would seem that other frame embodiments can be used with the locking mechanism of paragraph 110 can be can used for further claims.
As to claim 2, Cully discloses at least a portion of the distal tubular section has a diameter larger than a diameter of the catheter body (figure 26c, the distal tubular section can be larger than the catheter). 
As to claim 4, Cully discloses the distal tubular section is cut from a hypotube (paragraph 79).
As to claim 5, Cully discloses a perimeter of the tapered opening comprises one or more circumferential notches (figure 7d,e notches as seen, seems to be a part of the frame member of figure 7d,e).
As to claim 6, Cully disclose one or more locking arms extend radially from the proximal strut within the locking zone, where the locking arms engage with one or more notches in the catheter guidewire within the locking zone (paragraph 110). The “male and female attachment” example of paragraph 110 can have at least one arm (male) and one notch (female). Further the arms can be on the strut, and the notch be in the guidewire since it would have been obvious to reverse which structure has the male attachment member and female attachment member as a simple reversal of parts. 
As to claim 7, Cully disclose one or more locking pins extend radially from the catheter guidewire within the locking zone, where the locking pins engage with one or more pockets in the proximal strut within the locking zone (paragraph 110). The “male and female attachment” example of paragraph 110 can have at least one pin (male) and one pocket (female). Further the pins can be on the guidewire, and the pockets be in the proximal strut since it would have been obvious to reverse which structure has the male attachment member and female attachment member as a simple reversal of parts.
As to claim 8, Cully discloses at least a portion of the locking zone is covered by a reinforcing polymer jacket (2500c, the shrink tube as seen in figure 25f,h, paragraph 115). The shrink tube will be a polymer jacket and can encompass a portion of the locking zone, since the shrink tube is where the guidewire engages the catheter distal end. 
As to claim 17, Cully discloses a proximal joint for a clot retrieval catheter comprising a distal tubular section and a guidewire, the proximal joint comprising a distal tubular structure comprising a tapered opening (tapered opening as seen in figure 4a-c), one or more spines (455), a plurality of ribs (456,485) defining a hollow inner lumen, the distal tubular structure extending from the tubular section of the clot retrieval catheter (figure 26c), and a proximal strut (470) extending proximal to one of the one or more spines and configured to form a mechanism lock with a distal portion of the catheter guidewire (paragraph 110) , wherein a polymer jacket (paragraph 110, the “socket” of the ball and socket,  bonds a length of the proximal strut and a length of the catheter guidewire (paragraph 87, usable as the locking members as disclosed in paragraph 110). Paragraph 110 does disclose the frame can be implanted or removed, as well as paragraph 135 disclose modifications and changes of the examples can be made. The locking mechanism of paragraph 110 can be used to help securely position or remove the frame of figure 4a-c. If it is not inherent that the locking mechanism of figure 21a,b, paragraph 110 can be used with the frame of figure 4a-c, if would have been obvious to one of ordinary skill in the art before the effective filing date to combine the locking mechanism of figure 21a,b, with the frame of figure 4a-c in order to help position or remove the device of figure 4a-c.
As to claim 19, Cully discloses the tapered opening of the distal tubular structure contains one or more longitudinal slots (figure 3a, the tapered openings can be defined by the one or more slots between the struts) 
As to claim 20, Cully discloses at least the distal tubular section has a maximum radial size larger than a maximum radial size of the catheter body (figure 26c, the distal tubular section can be larger than the catheter). 
Claims 1-4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0288038 to Bimbo in view of U.S. Patent 5,601,600 to Tom and in view of U.S. Patent Publication 2008/0262532 to Martin.
As to claim 1, Bimbo discloses a proximal joint for linking a catheter body and a catheter guidewire, the proximal joint comprising a distal tubular section comprising one or more spines (142), a tapered opening (tapered opening as seen in figure 2), a longitudinal axis, a plurality of ribs (140) defining an internal lumen shared with the catheter body, and a proximal strut (110, paragraph 20) extending proximal to the distal tubular section from the one or more spines, but is silent about wherein at least a portion of the proximal strut and a portion of the catheter guidewire are configured to overlap to form a locking zone, and wherein at least a portion of the distal tubular section is coated with a polymer cover. However, Bimbo does disclose an actuator member (paragraph 28), which is not shown, is used to operate the device.
Tom teaches a similar device (endoluminal delivery) wherein at least a portion of a proximal strut (14) and a portion of the catheter guidewire ((16) are configured to overlap to form a locking zone (figure 1, 3, col. 4 ll. 65- col. 5 ll. 5) for the purpose of using a simple actuator mechanism to be able to delivery and release the device. The actuator mechanism can be used with Bimbo as the actuator mechanism in order to be able move and deploy the tubular section. It would have been to one of ordinary skill in the art before the effective filing date to use the actuation mechanism with the locking zone with the guidewire overlapping the proximal strut of Tom with the device of Bimbo in order to control delivery and release of the device. 
Martin teaches a similar device (devices for clearing blockages in lumens, abstract) having  a portion of the distal tubular structure is coated with a polymeric cover coating (226, paragraph 73 or “coating” in paragraph 88) for the purpose of bonding a thrombus to improve the effectiveness of the device in removing the obstruction. It would have been obvious to one of ordinary skill in the art before the effective filing date to do have a portion of the distal tubular structure of Bimbo and Tom have a polymer coating as taught by Martin in order to improve the effectiveness of the device in removing the obstruction.
As to claim 2, with the device of Bimbo, Tom, and Martin, Bimbo discloses at least a portion of the distal tubular section has a diameter larger than a diameter of the catheter body (figure 2). 
As to claim 3, with the device of Bimbo, Tom, and Martin, Bimbo discloses the distal tubular section is formed integrally with the catheter body (paragraph 21).
As to claim 4, with the device of Bimbo, Tom, and Martin, Bimbo discloses the distal tubular section is cut from a hypotube (paragraph 23).
As to claim 7, with the device of Bimbo, Tom, and Martin, Tom further teaches one or more locking pins (18) extend radially from the catheter guidewire within the locking zone, where the locking pins engage with one or more pockets (60) in the proximal strut within the locking zone (paragraph 4b, 5a).
As to claim 8, with the device of Bimbo, Tom, and Martin, Tom further teaches at least a portion of the locking zone is covered by a reinforced polymer jacket (20, col. 5 ll. 20-24). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0288038 to Bimbo in view of U.S. Patent 5,261,916 to Engelson.
As to claim 10, Bimbo discloses a proximal joint for connecting a catheter body (120) and catheter guidewire (”actuating element” paragraph 28), the proximal joint comprising a tubular support structure (130) formed integral with the catheter body (paragraph 21) and having a maximum radial size larger than a maximal radial size of the catheter body (figure 2), and a proximal strut (110) extending proximal the tubular support suture and configured to mate with a distal portion of the catheter guide wire (paragraph 20, 28, the lumen of 120 can receive, and therefore be capable to mate with a distal portion of a guidewire) but is silent about a reinforcing polymer sleeve is disposed around a length of the proximal strut and a length of the catheter guidewire. 
Engelson teaches a similar device (endoluminal delivery, abstract) having a reinforcing polymer sleeve (14, figure 1, col. 3 ll. 63-64) is disposed around a length of the proximal strut (15, 16) and a length of the catheter guidewire (17) for the purpose of being able to maintain engagement of the device during delivery while controlling actuation of the device. The mechanism of Engelson can be the actuating mechanism of Bimbo that will allow the device to be advanced. 
As to claim 11, with the device of Bimbo and Engelson above, Bimbo discloses the tubular support comprises one or more axial spines (142), and a plurality of loop ribs (140) defining a hollow inner lumen.
As to claim 12, with the device of Bimbo and Engelson above, Bimbo discloses the at least one or more axial spines of the tubular tubular support structure is aligned with proximal strut (figure 1,2).
As to claim 13, with the device of Bimbo and Engelson above, Engelson further teaches one or more locking arms (the ball 16 can extend laterally from the strut 15, and be able to read on an arm) extending lateral from the proximal strut, where the locking arms are configured to engage with one or more notches (20) in the guidewire (figure 1).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0288038 to Bimbo in view of U.S. Patent 5,261,916 to Engelson as applied to claims 10-13 above, and further in view of U.S. Patent Publication U.S. Patent Publication 2005/049111 to Kanazawa
As to claim 14, Bimbo as modified by Engelson discloses the device above but is silent about a cover disposed around at least a portion of the tubular support structure. 
Kanazawa teaches a similar device (embolus member capturing device, abstract), having a cover (paragraph 106,107) disposed around at least a portion of the tubular support structure for the purpose of enhancing thrombus forming reaction to help to engage an object. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the cover of Kanazawa with the device of Bimbo as modified by Engelson in order for helping to engage an object.
As to claim 15, with the device of Bimbo, Engelson, and Cully above, Cully further teaches the cover is adhered and/or stitched to the tubular support structure (paragraph 107, 204) 
Claim 15’ is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0288038 to Bimbo in view of U.S. Patent 5,261,916 to Engelson as applied to claims 10-13 above, and further in view of U.S. Patent Publication 2017/0105743 to Vale.
As to claim 15’, Bimbo as modified by Engelson discloses the device above but is silent about a portion of the tubular support structure is coated with a lubricious low-friction coating. 
Vale teaches a similar device (removal of clots, abstract), having a portion of the tubular support structure is coated with a lubricious low-friction coating (paragraph 196) for the purpose of improving durability and ease of insertion. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the lubricious low-friction coating of Vale with the device of Bimbo as modified by Engelson in order for improving durability and ease of insertion.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0187495 to Cully in view of U.S. Patent Publication 2008/0262532 to Martin.
As to claim 18, Cully discloses the device above but is silent about at least a portion of the distal tubular structure is coated with a hydrogel coating.
Martin teaches a similar device (devices for clearing blockages in lumens, abstract) having a portion of the distal tubular structure is coated with a hydrogel coating (paragraph 88) for the purpose of bonding a thrombus to improve the effectiveness of the device in removing the obstruction. It would have been obvious to one of ordinary skill in the art before the effective filing date to have a portion of the distal tubular structure of Cully have a hydrogel coating as taught by Martin in order to improve the effectiveness of the device in removing the obstruction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771